In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-16-00133-CV
                                  ________________________


                            IN THE INTEREST OF L.A.R., A CHILD



                             On Appeal from the 99th District Court
                                    Lubbock County, Texas
             Trial Court No. 2015-790,967; Honorable William C. Sowder, Presiding


                                            August 9, 2016

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellants, A.A. and S.A., sought to terminate the parental rights of L.A.R.’s

parents and to adopt L.A.R.1 The trial court entered an order dismissing their petition

for lack of standing to file suit. While this appeal was pending, A.A. and S.A. filed their

Motion to Dismiss Appeal. By their motion, A.A. and S.A. represent they no longer wish

to prosecute the appeal and request that costs be taxed against them.



        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2014).
       Without passing on the merits of the appeal, we grant the motion, tax costs

against A.A. and S.A., and dismiss the appeal.2 TEX. R. APP. P. 42.1(a)(1). Having

dismissed the appeal at their request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                              Per Curiam




       2
           Given the voluntary nature of the motion to dismiss, we apply Rule 2 of the Texas Rules of
Appellate Procedure to suspend the operation of Rule 10.3(a) providing that a motion other than those
listed in Rule 10.3(a)(1), (2), and (3) should not be ruled on until ten days after being filed.

                                                 2